DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/30/2021, which are in response to USPTO Office Action mailed 3/30/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1,
Claim 1 recites the following limitation: 
wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions;
	The metes and bounds of the limitation are unclear, particularly referring to the language wherein a first computing node does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction. It is unclear what is being specified and what is not being specified and also to which node and which transactions are being stored at which block.
The examiner is interpreting this limitation to refer to the subject matter of Paragraph [0049] of Applicant’s specification wherein the examiner believes the limitation is explained more clearly.
Specifically, the examiner is interpreting the limitation in view of the following elements of Paragraph [0049]: “…transaction storage data specifies that a transaction Tx3 is to be kept by the computing node 112 but does not specify any other transactions that are to be kept by the computing node 112, the computing node 112 can remove the transactions Tx0, Tx1, and Tx2 from the new block 160…”. These citations more clearly describe the process by which transactions are specified in computing nodes and designated for storage in a new block.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA et al. (US PGPUB No. 2017/0177855; Pub. Date: Jun. 22, 2017) in view of Zhong et al. (US PGPUB No. 2017/0235754; Pub. Date: Aug. 17, 2017).
Regarding independent claim 1,
COSTA FAIDELLA discloses a method, comprising: initiating creation of a new block for a blockchain, See Paragraph [0058], (Disclosing a method of providing identity services including the use of a blockchain transaction ledger. The method includes a distributed system node configured for storing blocks, creating new blocks, etc., i.e. initiating creation of a new block for a blockchain.).
the new block comprising a plurality of transactions, See Paragraph [0058], (A distributed system node is configured for storing blocks, creating new blocks, etc.). See Paragraph [0081], (Distributed system nodes are capable of sending transactions 
the blockchain comprising a plurality of existing blocks; See Paragraph [0057], (Disclosing a block storage module for storing blocks of a blockchain transaction ledger, i.e. a blockchain comprising existing blocks.).
generating, using a processor, transaction storage data for the new block, the transaction storage data indicating the plurality of transactions. See Paragraph [0058], (A distributed system node is configured for storing blocks, creating new blocks, etc.). See Paragraph [0081], (Distributed system nodes are capable of sending transactions to at least one node to incorporate a set of new transactions into a block of the blockchain, i.e. generating transaction storage data for a new block.).
and specifying, for each of the plurality of transactions, which of a plurality of computing nodes are to keep the transaction in the new block; See Paragraph [0037], (Disclosing an integrated identity system for publishing transaction data to a distributed blockchain ledger.). See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. a transaction specifies which of a plurality of nodes is to store transaction metadata, i.e. keeping each of the transactions.).
adding the generated transaction storage data to the new block; See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. adding transaction storage data to a COSTA FAIDELLA can add one or more transactions to blocks of the blockchain, including new blocks.).
and communicating the new block to the plurality of computing nodes. See Paragraph [0081], (New blocks are transmitted to other nodes of the distributed identify element repository which incorporates the block into the stored version of the blockchain following successful validation. Once the block is incorporated, the transaction is executed, publishing the transaction to the blockchain, i.e. communicating a new block to a plurality of computing nodes.).
COSTA FAIDELLA does not disclose the step wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions
 but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, 
and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions;
Zhong discloses the step wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions. See Paragraph [0065] and FIG. 3, (Disclosing a de-duplication-based remote replication method including a primary end device, i.e. a first computing node, and disaster recovery end device. A processing module is configured to obtain a first transaction 
 but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, See FIG. 3, (If the second transaction number is greater than the first transaction number, a first data block, fingerprint and metadata of the first block excluding the first data block are sent to the disaster recovery end device, i.e. transaction data is not sent to the disaster recovery end device, i.e. the second computing node.).
and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions; See FIG. 3, (The disaster recovery end device receives metadata of data blocks excluding the first data block in newly-added data blocks. If the second transaction number is greater than the first transaction number, a first data block, fingerprint and metadata of the first block excluding the first data block are sent to the disaster recovery end device, i.e. transaction storage data for the new block specifies that a computing node (the) is to keep at least a second transaction.).
COSTA FAIDELLA and Zhong are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA to include the method of de-duplicating transaction data across computing nodes as described by Zhong. Doing so would allow the system to remove redundant or otherwise unnecessary transaction data from a computing node and store it at a secondary node. The resulting improvement would be the efficient use of storage at the primary end device by reducing the amount of redundant transaction data.

Regarding dependent claim 4,
	As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA further discloses the step wherein the plurality of computing nodes specified by the transaction storage data includes only computing nodes that are current members of a blockchain group to which the blockchain is assigned. See Paragraph [0037], (Disclosing the distributed system comprising a distributed blockchain ledger where transactions are transmitted to at least one node of the distributed system, i.e. the nodes receiving transaction data are necessarily members of the blockchain ledger.).

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Paragraph [0027] of Applicant's specification defines the "computer readable storage medium" as non-transitory.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Zhong as applied to claim 1 above, and further in view of KING (US PGPUB No. 2017/0344580; Pub. Date: Nov. 30, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA does not disclose the step wherein adding the generated transaction storage data to the new block comprises adding the generated transaction storage data to a header of the new block.
KING discloses the step wherein adding the generated transaction storage data to the new block comprises adding the generated transaction storage data to a header of the new block. See Paragraph [0019], (The block header includes a reference to the transaction values included in the block, i.e. transaction storage data is added to the block header.).
COSTA FAIDELLA, Zhong and KING are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA-FAIDELLA-Zhong to include the step of adding transaction information to a block header as disclosed by KING. Doing so would allow the system to manage transaction data via a block header that is easier to access than analyzing transaction data individually. The resulting improvement would be the convenience of having every transaction available within an easy-to-access structure.

Regarding dependent claim 3,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA does not disclose the step wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions.
	KING discloses the step wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions. See Paragraph [0037], (Disclosing an integrated identity system for 
COSTA FAIDELLA, Zhong and KING are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA-FAIDELLA-Zhong to include the step of adding transaction information to a block header as disclosed by KING. Doing so would allow the system to manage transaction data via a block header that is easier to access than analyzing transaction data individually. The resulting improvement would be the convenience of having every transaction available within an easy-to-access structure.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Zhong as applied to claim 1 above, and further in view of Smith et al. (US PGPUB No. 2014/0280398; Pub. Date: Sep. 18, 2014).
Regarding dependent claim 5,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
	COSTA FAIDELLA further discloses the step of communicating, to each of the target computing nodes, each of the transactions stored in a local version of the blockchain. See Paragraph [0081], (Generated transactions may be transmitted to at least one of the distributed system nodes of the distributed identify element repository. Transactions may be incorporated into a block of the blockchain stored by nodes. Note that each node comprises a stored version of the blockchain, i.e. a local version of the blockchain.).
COSTA FAIDELLA-Zhong does not disclose the step of communicating an opt out request to opt out of a blockchain group to an opt out server;
receiving a list of target computing nodes from the opt out server;
Smith discloses the step of communicating an opt out request to opt out of a blockchain group to an opt out server; See Paragraph [0101], (The network transport software deregisters a subscribing node in response to a request to unsubscribe, i.e. communicating a request to opt out of a server.).
receiving a list of target computing nodes from the opt out server; See Paragraph [0070], (Disclosing network transport software for transmitting a node neighborhood snapshot message comprising a list of current neighbors, i.e. a list of reachable target nodes, generated as a result of any neighborhood changes. The examiner notes that subscribing/unsubscribing from the network is a neighborhood change. 
Smith thereby discloses a method for determining when and which nodes unsubscribe from receiving further data from a network system.
COSTA FAIDELLA, Zhong and Smith are analogous art because they are in the same field of endeavor, methods and systems for managing distributed storage systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Zhong to include the node registration/deregistration functionality disclosed by Smith. Doing so would allow the system to register and deregister nodes from the distributed system, thereby having control over which components are connected to the blockchain server of COSTA FAIDELLA.



Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Zhong as applied to claim 1 above, and further in view of DAVIS (US PGPUB No. 2017/0344435; Pub. Date: Nov. 30, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, COSTA FAIDELLA-Zhong discloses all of the limitations.
COSTA FAIDELLA further discloses the step of receiving, by a first computing node of the plurality of computing nodes, the new block created for the blockchain; See Paragraph [0081], (New blocks are transmitted to other nodes, i.e. other nodes receive the new block created for the blockchain, of the distributed identify element repository which incorporates the block into the stored version of the blockchain following successful validation.
identifying the transaction storage data, contained in the new block, specifying a portion of the plurality of transactions the first computing node is to keep; See Paragraph [0081], (New blocks are transmitted to other nodes. Upon 
	and adding the new block to a version of the blockchain maintained by the first computing node. See Paragraph [0081], (Nodes of the distributed identity element repository compete are selected to create a new block. The new block is transmitted to other nodes which then incorporate the block into their stored version of the blockchain, i.e. adding the new block to a version of the blockchain maintained at a computing node.).
COSTA FAIDELLA does not disclose the step of selectively removing, by the first computing node, from the new block at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data, 
while keeping in the new block the portion of the plurality of transactions specified, by the transaction storage data contained in the new block, for the first computing node to keep;
DAVIS disclose the step of selectively removing, by the first computing node, from the new block at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data, See Paragraph [0048], (Disclosing a block confirmation process including a step where a consensus node generates a block header for a new block to be added to a permissioned blockchain that incorporates one or more unconfirmed transactions.). See 
while keeping in the new block the portion of the plurality of transactions specified, by the transaction storage data contained in the new block, for the first computing node to keep; See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes.. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block.). The examiner notes that the method removes only incorrect transaction messages, as such, correct unconfirmed transactions still remain in the new block, i.e. keeping a portion of the plurality of transactions.
COSTA FAIDELLA, Zhong and DAVIS are analogous art because they are in the same field of endeavor, methods and systems for managing transaction information using blockchains. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Zhong to include the method of deleting transaction messages from new blocks as disclosed by DAVIS. Doing so would allow the method to remove incorrect or otherwise invalid transaction data that should not be present in a new block.



Regarding dependent claim 7,
As discussed above with claim 6, COSTA FAIDELLA-Zhong-DAVIS discloses all of the limitations.
DAVIS further discloses the step wherein selectively removing, by the first computing node, from the new block the at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data comprises: removing, by the first computing node, from the new block each of the plurality of transactions that the first computing node is not specified by the transaction storage data to keep. See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block. Step 512, the auditing node applies transaction references to identify incorrect transaction messages, i.e. transaction storage data is used to determine which transactions are removed.).
COSTA FAIDELLA, Zhong and DAVIS are analogous art because they are in the same field of endeavor, methods and systems for managing transaction information using blockchains. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Zhong to include the method of deleting transaction messages from new blocks as disclosed by DAVIS. Doing so would allow the method to remove incorrect or otherwise invalid transaction data that should not be present in a new block.


Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under 35 USC 112(b),
	Applicant’s arguments have been considered and are not persuasive. The examiner believes independent claim 1’s recitation of 
	“…wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction…”
	Is indefinite because it is unclear what the portion of the limitation referring to what the transaction storage data “does not specify” refers to functionally. The examiner respectfully requests applicant clarify how the “at least a second computing node of the plurality of computing nodes is to keep the first transaction…” is not specified. Specifically, the examiner requests clarity regarding whether the limitation merely refers to the absence of a transaction on a second node or if there is an active step of not specifying which includes removal, deletion or any other term that could be construed as a lack of specification. 




Regarding independent claim 1,
Applicant argues that COSTA FAIDELLA (US PGPUB No. 2017/0177855) in view of Zhong (US PGPUB No. 2017/0235754) do not disclose the following limitations:
generating, by the processor, transaction storage data for the new block, the transaction storage data indicating the plurality of transactions and specifying, for each of the plurality of transactions, which of a plurality of computing nodes are to keep the transaction in the new block, wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions;”

Specifically that Zhong does not disclose the following limitations:
wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions;”
Zhong is directed to a de-duplication-based remote replication method for deduplicating transactions across a primary end device and disaster recovery end device as illustrated in FIG. 3.
	The examiner has interpreted the phrase “specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction” as referring to maintaining a differential of transaction data across nodes where nodes do not have duplicated transactions. In the method illustrated in FIG. 3 of Zhong, a primary end device determines first and second transaction numbers and compares said amounts of transactions with those of a disaster recovery end device, i.e. a first computing node (e.g. the primary end device) keeps a first transaction, and the second computing node (e.g. the disaster recovery end device) keeps differentiated data, i.e. not specifying that a second device keeps a same transaction. Paragraph [0065] of Zhong further explains the deduplication process wherein the processing module obtains a first number of transactions and a second transaction number of a fingerprint of each block in the added data blocks and compares them. The process then excludes data blocks having same fingerprints as the first number of transactions, i.e. specifying which transactions are to be kept at the first computing node (e.g. the primary end device.). Therefore, determining which transactions to keep at the primary end device excludes said transactions from being kept that the disaster recovery end device, i.e. specifying which are NOT kept at the second computing node.

Regarding dependent claim 3,
	Applicant argues that COSTA FAIDELLA in view of Zhong and King (US PGPUB No. 2017/0344580) do not disclose the following limitations:
	“…wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions.”
	Paragraphs [0037] and [0039] of King describes a blockchain network having a processing server which includes a generation module configured to manage blocks of the distributed blockchain ledger. Paragraph [0017] describes that computing devices connected to and including the processing server of the blockchain network are configured to perform traditional functions of a node, i.e. a computing node, including addition and confirmation of transactions, generation and confirmation of blocks, writing of blocks to the blockchain, etc. therefore the functionality of the generation module is controlled by nodes. Finally, Paragraph [0028] describes the processing server (described as also being a computing node) as being configured for signing and writing blocks to the blockchain which are then propagated to nodes in the blockchain network, therefore the processing server specifies to which nodes transactions of the blockchain will be propagated to.






Regarding dependent claim 4,
Applicant argues that COSTA FAIDELLA in view of Zhong do not disclose the following limitations:
“The method of claim 1, wherein the plurality of computing nodes specified by the transaction storage data includes only computing nodes that are current members of a blockchain group to which the blockchain is assigned.”
	Paragraph [0037] of COSTA FAIDELLA describes a method of accessing a blockchain ledger having identity data corresponding to a particular identity capable of accessing said blockchain ledger. Paragraph [0040] further describes a process of identity verification that validates access to a restricted access system via an identify services contract stored on the blockchain. Therefore, the nodes having the specified identity data have access to the blockchain of the system, i.e. the nodes having valid identity data are current members of the blockchain group.

Regarding dependent claim 5,
Applicant argues that COSTA FAIDELLA in view of Zhong and Smith (US PGPUB No. 2014/0280398) do not disclose the following limitations:
“The method of claim 1, further comprising: communicating an opt out request to opt out of a blockchain group to an opt out server; 
receiving a list of target computing nodes from the opt out server; and 
communicating, to each of the target computing nodes, each of the transactions stored in a local version of the blockchain.”
Smith describes a situation wherein a client may no longer wish to receive notifications from a particular publisher at a particular subscriber, i.e. opting out of a service. Nothing in the language of Smith precludes this step of un-subscribing from being performed as many times as desired by a client, thereby allowing a client to opt out of a plurality of publishers, therefore one of ordinary skill in the art would be able to recognize that the disclosed step of unsubscribing can be performed as many times as there are clients with publishers.

	Applicant is invited to contact the examiner for an Applicant-Initiated Interview if further explanation or clarification is needed regarding any of the claims discussed in this response.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159